Case 20-10256-KBO Doc 543-3 Filed 01/03/21 Page 1of5

“EXHIBIT 3”
Statutes & Constitution :ViewStasteQOOMORoKBO Doc 543-3 Pied ydegatate fPriggtatgtesfirglex.cim?App_mode=Displ...

1 of 2

Select Year: 2020 ~ Go

The 2020 Florida Statutes

 

Title XIV Chapter 197 View Entire Chapter
TAXATION AND FINANCE TAX COLLECTIONS, SALES, AND LIENS

197.122 Lien of taxes; application.—

(1) All taxes imposed pursuant to the State Constitution and laws of this state shall be a first lien, superior
to all other liens, on any property against which the taxes have been assessed and shall continue in full force
from January 1 of the year the taxes were levied until discharged by payment or until barred under chapter 95.
If the property to which the lien applies cannot be located in the county or the sale of the property is
insufficient to pay all delinquent taxes, interest, fees, and costs due, a personal property tax lien applies
against all other personal property of the taxpayer in the county. However, a lien against other personal
property does not apply against property that has been sold and is subordinate to any valid prior or subsequent
liens against such other property. An act of omission or commission on the part of a property appraiser, tax
collector, board of county commissioners, clerk of the circuit court, or county comptroller, or their deputies or
assistants, or newspaper in which an advertisement of sale may be published does not defeat the payment of
taxes, interest, fees, and costs due and may be corrected at any time by the party responsible in the same
manner as provided by law for performing acts in the first place. Amounts so corrected shall be deemed to be
valid ab initio and do not affect the collection of the tax. All owners of property are held to know that taxes are
due and payable annually and are responsible for ascertaining the amount of current and delinquent taxes and
paying them before April 1 of the year following the year in which taxes are assessed. A sale or conveyance of
real or personal property for nonpayment of taxes may not be held invalid except upon proof that:

(a) The property was not subject to taxation;

(b) The taxes were paid before the sale of personal property; or

(c) The real property was redeemed before receipt by the clerk of the court of full payment for a deed
based upon a certificate issued for nonpayment of taxes, including all recording fees and documentary stamps.

(2) A lien created through the sale of a tax certificate may not be foreclosed or enforced in any manner
except as prescribed in this chapter.

(3) A property appraiser may also correct a material mistake of fact relating to an essential condition of the
subject property to reduce an assessment if to do so requires only the exercise of judgment as to the effect of
the mistake of fact on the assessed or taxable value of the property.

(a) As used in this subsection, the term “an essential condition of the subject property” means a
characteristic of the subject parcel, including only:

1. Environmental restrictions, zoning restrictions, or restrictions on permissible use;

2. Acreage;

3. Wetlands or other environmental lands that are or have been restricted in use because of such
environmental features;

4. Access to usable land;

5. Any characteristic of the subject parcel which, in the property appraiser’s opinion, caused the appraisal
to be clearly erroneous; or

6. Depreciation of the property that was based on a latent defect of the property which existed but was not
readily discernible by inspection on January 1, but not depreciation from any other cause.

1/3/2021, 12:16 PM
Statutes & Constitution : View weep Cab eRoKBOo Doc 543-3 Mitedwtydexatate fPrisgtataesfirsiex.cfm?App_mode=Disp...

Select Year: 2020 ~ Go

The 2020 Florida Statutes

 

Title XIV Chapter 197 View Entire Chapter
TAXATION AND FINANCE TAX COLLECTIONS, SALES, AND LIENS

197.162 Tax discount payment periods.—

(1) For all taxes assessed on the county tax rolls and collected by the county tax collector, discounts for
payments made before delinquency shall be at the rate of 4 percent in the month of November or at any time
within 30 days after the sending of the original tax notice; 3 percent in the following month of December; 2
percent in the following month of January; 1 percent in the following month of February; and zero percent in
the following month of March or within 30 days before the date of delinquency if the date of delinquency is
after April 1.

(2) If a taxpayer makes a request to have the original tax notice corrected, the discount rate for early
payment applicable at the time of the request applies for 30 days after the sending of the corrected tax notice.

(3) Adiscount rate of 4 percent applies for 30 days after the sending of a tax notice resulting from the
action of a value adjustment board when a corrected tax notice is issued before the taxes become delinquent
pursuant to s. 197.333. Thereafter, the regular discount periods apply.

(4) If the discount period ends on a Saturday, Sunday, or legal holiday, the discount period, including the
zero percent period, extends to the next working day, if payment is delivered to the designated collection

office of the tax collector.
History.—s. 134, ch. 85-342; s. 1, ch. 92-312; s. 2, ch. 98-139; s. 6, ch. 2011-151; s. 3, ch. 2011-181.

 

 

Copyright © 1995-2021 The Florida Legislature + Privacy Statement + Contact Us

 

 

 

1 of 1

1/3/2021, 12:22 PM
Statutes & Constitution :ViewGayeeoOabesenBO Doc 543-3 ited waydeyatate.fhsoeatupesfingex.cfm?App_mode=Displ...

Select Year: 2020 ~ Go

The 2020 Florida Statutes

 

Title XIV Chapter 197 View Entire Chapter
TAXATION AND FINANCE TAX COLLECTIONS, SALES, AND LIENS
197.172 Interest rate; calculation and minimum.—

(1) Real property taxes shall bear interest at the rate of 18 percent per year from the date of delinquency
until a certificate is sold, except that the minimum charge for delinquent taxes paid prior to the sale of a tax.
certificate shall be 3 percent.

(2) The maximum rate of interest on a tax certificate is 18 percent per year. However, a tax certificate may
not bear interest, and the mandatory interest as provided by s. 197.472(2) may not be levied during the 60-day
period following the date of delinquency, except for the 3 percent mandatory interest charged under subsection
(1).

(3) Personal property taxes shall bear interest at the rate of 18 percent per year from the date of
delinquency until paid or barred under chapter 95.

(4) Interest shall be calculated from the first day of each month.
History,—s. 135, ch. 85-342; s. 7, ch. 92-32; s. 7, ch. 2011-151.

 

 

Copyright © 1995-2021 The Florida Legislature « Privacy Statement + Contact Us

 

 

| of 1

1/3/2021, 12:23 PM
Statutes & Constitution : View agtes CaS wKIBe Doc 543-3 ited eyoegatate.fPsGtatatesfimglex.cfm?App_mode=Displ...

Select Year: 2020 ~ Go

The 2020 Florida Statutes

 

Title XIV Chapter 197 View Entire Chapter

TAXATION AND FINANCE TAX COLLECTIONS, SALES, AND LIENS

197.333 When taxes due; delinquent.—All taxes shall be due and payable on November 1 of each year
or as soon thereafter as the certified tax roll is received by the tax collector. Taxes shall become delinquent on
April 1 following the year in which they are assessed or immediately after 60 days have expired from the
mailing of the original tax notice, whichever is later. If the delinquency date for ad valorem taxes is later than
April 1 of the year following the year in which taxes are assessed, all dates or time periods specified in this
chapter relative to the collection of, or administrative procedures regarding, delinquent taxes shall be

extended a like number of days.
History.—s. 158, ch. 85-342.

 

 

Copyright © 1995-2021 The Florida Legislature « Privacy Statement » Contact Us

 

 

lof 1

1/3/2021, 12:34 PM
